Per Curiam. This claim arising out of the death of a fireman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiaries pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 48, Sec. 281 et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full Court on March 15,1978, the Court finds that: 1. The Claimant, Thelma Bryant, is the widow of the decedent, and is the beneficiary who was designated by him as stated in her application for benefits. 2. The decedent, Lloyd Bryant, age 66, was a volunteer fireman, of the rank of Assistant Chief of the Centraba Fire Protection District and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on February 1, 1978. 3. On February 1, 1978, at approximately 9:34 a.m., Assistant Chief Bryant was summoned, from his home by fire department radio call to the fire station. Officer Bryant, in full firefighting uniform and equipment, drove the fire department’s auxiliary fire hose truck to a factory building fire scene, where he pulled a 50 ffeet section of hose from the truck, attached it to a hydrant, and drove the truck to within 30 to 40. feet of the burning building. The hose was then connected to a pumper truck, and Bryant drove the truck about one-half block away to block traffic from entering the area. As Officer Bryant walked from the truck, towards the fire, he collapsed. Emergency care was administered, and he was taken to a hospital, where he was pronounced dead in the emergency room at 10:30 a.m. the same date. The death certificate furnished recites the immediate cause of death as “apparent myocardial infarction,” due to, or as a consequence of “diabetes mellitis,” and the evidence presented indicates that Officer Bryant’s death was caused and precipitated by the active performance of the duties required of him as a member of the Centralia Fire Protection District. 4. Assistant Chief Bryant was killed in the line of duty as defined in Section 2(e) of the Act. 5. That the proof submitted in support of this claim satisfies all of the requirements of the Act and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be awarded to Thelma Bryant, as widow and designated beneficiary of the deceased fire officer, Lloyd Bryant.